COURT OF APPEALS
                                          SECOND DISTRICT           OF      TEXAS
CHIEF JUSTICE                                                                           CLERK
 BONNIE SUDDERTH                           TIM CURRY CRIMINAL JUSTICE CENTER              DEBRA SPISAK
                                                401 W. BELKNAP, SUITE 9000
JUSTICES                                      FORT WORTH, TEXAS 76196-0211              CHIEF STAFF ATTORNEY
  LEE GABRIEL                                                                            LISA M. WEST
  ELIZABETH KERR                                    TEL: (817) 884-1900
  MARK T. PITTMAN                                                                       GENERAL COUNSEL
  J. WADE BIRDWELL                                 FAX: (817) 884-1932                   CLARISSA HODGES
  DABNEY BASSEL
  DANA WOMACK                                     www.txcourts.gov/2ndcoa



                                                April 25, 2019

    Catherine Luft                                            Hon. David L. Evans
    Assistant Criminal District Attorney                      Regional Presiding Judge
    1450 East McKinney, Ste. 3100                             Tom Vandergriff Civil Courts Building
    Denton, TX 76209                                          100 N. Calhoun, 4th Floor
    * DELIVERED VIA E-MAIL *                                  Fort Worth, TX 76196
                                                              * DELIVERED VIA E-MAIL *
    Hon. Sherry Shipman
    Judge, 16th District Court                                Grace M. Wren
    Denton County                                             Law Offices of Tim Powers
    1450 E. McKinney St.                                      215 W. Oak
    Denton, TX 76209                                          Denton, TX 76201
    * DELIVERED VIA E-MAIL *                                  * DELIVERED VIA E-MAIL *

    Criminal District Clerk, Denton County
    P.O. Box 2146
    Denton, TX 76202-2146
    * DELIVERED VIA E-MAIL *

    RE:              Court of Appeals Number:         02-19-00137-CR, 02-19-00138-CR,
                                                      02-19-00139-CR, 02-19-00140-CR,
                                                      02-19-00141-CR
                     Trial Court Case Number:         F19-791-16, F17-1079-16,
                                                      F16-3053-16, F16-3052-16,
                                                      F18-163-16

    Style:           Brian Hilby
                     v.
                     The State of Texas

           Today the Second Court of Appeals issued an opinion and judgment in the
    above-referenced causes. Copies of the opinion and judgment are attached and can
    also be viewed on our Court’s webpage at: http://www.txcourts.gov/2ndcoa.
02-19-00138-CR
April 25, 2019
Page 2



                 Respectfully yours,

                 DEBRA SPISAK, CLERK